Case: 21-10693   Document: 00516562038   Page: 1    Date Filed: 11/30/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                            United States Court of Appeals
                                                                     Fifth Circuit
                            No. 21-10693
                          Summary Calendar                         FILED
                                                           November 30, 2022
                                                              Lyle W. Cayce
   Michael Berk,                                                   Clerk

                                                   Plaintiff—Appellant,

                                versus

   Executive Office of United States Attorneys,

                                                   Defendant—Appellee,
   ______________________________

   Michael Berk,

                                                   Plaintiff—Appellant,

   v.

   United States Department of Homeland Security,

                                                   Defendant—Appellee,
   ______________________________

   Michael Berk,

                                                   Plaintiff—Appellant,

                                versus

   U.S. Department of Justice, Federal Bureau of Prisons,
Case: 21-10693      Document: 00516562038          Page: 2    Date Filed: 11/30/2022

                                    No. 21-10693



                                                             Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC Nos. 3:18-CV-1349–51


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Michael Berk appeals pro se from a summary judgment in favor of
   Defendants, the Department of Homeland Security (“DHS”), the Federal
   Bureau of Prisons (“BOP”), and the Executive Office for United States
   Attorneys (“EOUSA”), after the court found that Defendants conducted a
   reasonable search and did not improperly withhold information under the
   Freedom of Information Act (“FOIA”). This court AFFIRMS.
                                          I
          Berk, a current inmate at the Federal Correctional Institution in
   Seagoville, Texas, was convicted for enticing a minor, in violation of
   18 U.S.C. §§ 2422(b) and 3583(k), and possession of child pornography, in
   violation of 18 U.S.C. §§ 2252A(a)(5)(B) and 3583(k). He was sentenced to
   200 months’ imprisonment. The First Circuit affirmed.
          While detained in New Hampshire and awaiting transportation to a
   BOP facility, Berk pled guilty to possessing contraband in prison, in violation
   of 18 U.S.C. § 1791(a)(2) and was sentenced to twelve months’
   imprisonment to be served consecutively with his other convictions. Berk



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 21-10693           Document: 00516562038              Page: 3      Date Filed: 11/30/2022

                                            No. 21-10693




   was imprisoned initially in New Jersey before being transferred to the
   Seagoville, Texas prison under a sex offender program.
           Berk submitted FOIA requests to the BOP, DHS, and EOUSA. The
   request to the BOP was incomplete because Berk’s authorization for his
   attorney to request his records was over the three-month limit. 1 The DHS
   interpreted Berk’s request, as one for copies of information that the agency
   maintained leading up to Berk’s prosecution. The DHS returned several
   documents. Berk requested from the EOUSA his prosecution file and related
   documents. The EOUSA returned files in several responses.
           Berk then sued the agencies, alleging that they improperly withheld
   information and had not timely responded to his FOIA requests. Berk moved
   for partial summary judgment against EOUSA, and the agencies jointly
   cross-moved for summary judgment. Berk failed to timely respond to the
   agencies’ motion. Nonetheless, the magistrate judge considered his response
   on the merits and recommended summary judgment for the agencies. The
   district court accepted the findings, conclusions, and recommendation of the
   magistrate judge, and prospectively certified that appeal of the action would
   not be in good faith under 28 U.S.C. § 1915(a)(3). 2 This appeal followed.




           1
            Berk’s subsequent request was filed after his complaint; thus, it is not subject to
   this appeal.
           2
               Berk does not appeal the district court’s denial of his motion to proceed IFP.




                                                  3
Case: 21-10693         Document: 00516562038                Page: 4       Date Filed: 11/30/2022

                                           No. 21-10693




                                                 II 3
           FOIA allows district courts “to enjoin the agency from withholding
   agency records and to order the production of any agency records improperly
   withheld.” 5 U.S.C. § 552(a)(4)(B). 4 FOIA requires federal agencies to
   disclose documents within their control upon request unless the documents
   fall within one of nine enumerated exceptions. See Id. § 552(b)(1)–(9). In a
   FOIA case, the agency has the burden of justifying nondisclosure. See Id.
   § 552(a)(4)(B). The agencies have met their burden.
           FOIA does not require an agency to show that it has identified every
   document that is responsive to a request, but only that “it performed a search
   reasonably calculated to yield responsive documents.” Batton v. Evers,
   598 F.3d 169, 176 (5th Cir. 2010). The agency can satisfy that requirement
   with affidavits that provide a detailed description of its search methods. Id.
   The reasons the agency gives have a “presumption of legitimacy.” Id. That
   presumption can be defeated only by showing that the agency acted in bad
   faith, and at summary judgment by presenting evidence that the affidavits do
   not describe an adequate search. Id.
           Here, the agencies provided detailed descriptions of their search
   methods along with the relevant records. Berk presented nothing but
   speculation that either EOUSA or DHS failed to account for responsive
   documents.        Further, the agencies reasonably excluded non-responsive



           3
             Jurisdiction is established by 5 U.S.C. § 552(a)(4)(B), which provides that such
   complaints may be filed in the district court for the district in which the complainant resides
   or has his principal place of business, in the district where the records are located, or in the
   District of Columbia.
           4
            Berk’s claim that EOUSA was untimely in producing its records is moot because
   the EOUSA has produced. His similar claims of untimeliness against the other agencies
   are moot for the same reason.




                                                  4
Case: 21-10693       Document: 00516562038           Page: 5   Date Filed: 11/30/2022

                                      No. 21-10693




   documents that fell outside the request’s scope and reasonably excluded
   records relating to the New Hampshire proceeding because Berk’s counsel,
   at the time, did not request those records in his narrowed list of requested
   files.
            Moreover, the agencies produced lengthy documentation with
   specific explanations of what they withheld and why each exemption applied.
   This information, contradicted only by Berk’s conclusory assertions, carried
   their burden under FOIA. “The exemptions to disclosure are explicitly
   limited by statute and should be construed narrowly.” Dep’t of the Air Force
   v. Rose, 425 U.S. 352, 361, 96 S. Ct. 1592, 1599 (1976). The agency “may
   sustain its burden through the submission of detailed affidavits or
   declarations that identify the documents and explain why they fall within the
   claimed exemptions.” Payne v. Dep’t of Just., 121 F.3d 704 (5th Cir. 1997).
   This court “generally will grant an agency’s motion for summary judgment
   only if the agency identifies the documents at issue and explains why they fall
   under exemptions.” Id. The agencies complied with these strictures.
            After careful consideration of the record and the briefs, we find no
   error or law or fact in the district court’s decision.
            Finally, the appointment of counsel occurs in only exceptional cases.
   Jackson v. Dallas Police Dep’t., 811 F.2d 260, 261 (5th Cir. 1986). A review
   of the record confirms that the district court correctly assessed four factors
   to determine whether to appoint counsel. Id. The district court did not abuse
   its discretion in denying Berk appointed counsel.
            For the foregoing reasons, we AFFIRM the judgment of the district
   court.




                                           5